Title: To Thomas Jefferson from Richard Claiborne, 27 August 1806
From: Claiborne, Richard
To: Jefferson, Thomas


                        
                            Sir
                            
                            New Orleans Augt. 27. 1806
                        
                        In the absence of Governor Claiborne, I forward to you a copy of the Laws of the 1st. Session of the
                            Legislature of the Territory of Orleans. 
                  I have the honor to be, Sir, your mo. hble Servt
                        
                            R Claiborne
                            
                            Secy to the Governor
                        
                    